Citation Nr: 0936065	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  06-31 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the bilateral hips and status post left hip 
replacement.  


REPRESENTATION

Appellant represented by:	Attorney Sean A. Ravin


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to 
November 1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In June 2007, the Veteran presented testimony at a hearing 
conducted by the use of video conferencing equipment at the 
Winston-Salem RO before the undersigned Veterans Law Judge 
(VLJ) sitting in Washington, D.C.  A transcript of this 
hearing is in the Veteran's claims folder.

In an August 2007 decision, the Board denied the claim.  
Subsequently, the Veteran appealed the Board's decision to 
the Court and in an Order dated in May 2009, the Court 
ordered that the joint motion for remand (Joint Motion) be 
granted and remanded the Board's decision for proceedings 
consistent with the Joint Motion filed in this case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has a bilateral hip disability 
that is etiologically related to his military service.  In 
his June 2004 Form 21-526, the Veteran indicated that he was 
treated for his hips during service in Seoul, Korea; Fort 
Jackson, (South Carolina); Camp Chaffee, Arkansas; and Fort 
Sill, Oklahoma.  He listed the dates of treatment as unknown.  
The Veteran also indicated that he received treatment for his 
bilateral hips from 1965 to the present at the VAMC in 
Durham, North Carolina.  

In a June 2004 statement, the Veteran asserted that his left 
leg is longer than his right leg.  He stated that his unequal 
leg length was not discovered upon entrance to service, nor 
was it diagnosed therein.  The Veteran contends that 
unloading heavy supplies and marching with a backpack during 
service made his condition worse.  He added that because the 
military doctors failed to diagnose his condition, and told 
him he was in fine medical health, he was not on notice to 
seek treatment upon his release from active duty.  The 
Veteran stated that other than uneven leg length, he does not 
suffer from other conditions that are known as aggravating 
factors for osteoarthritis; he did not have diabetes, did not 
suffer from post-traumatic injuries, inflammatory joint 
disease; did not have a family history of osteoarthritis; and 
he was not obese.  

VA records dated from September 2003 to June 2005 from the 
VAMC in Durham reflected that the Veteran had a diagnosis of 
bilateral hip osteoarthritis.  In particular, an x-ray 
revealed significant OA changes to the left hip with cystic 
changes in the right hip with early OA changes.  A May 2004 
VA treatment entry noted that the Veteran reported severe hip 
pain for one year with a history of pain for ten years.  It 
was also noted that the Veteran was a heavy gentleman, who 
was five feet six inches tall and weighed two hundred and 
forty five pounds.  

The Veteran was notified in November 2004 that his service 
treatment records had likely been destroyed.  In a January 
2005 NA Form 13055, the Veteran stated that he had problems 
with his legs affecting his balance in 1955 and was 
hospitalized at that time in Seoul, Korea.  In February 2005, 
the National Personnel Records Center (NPRC) responded that 
it needed a three month time frame and complete organization 
information to search for any records, and the Veteran was 
notified of such in March 2005.  

In his December 2005 notice of disagreement (NOD), the 
Veteran indicated that he was hospitalized in Korea overnight 
with bilateral hip problems around August 1957 and was placed 
on light duty for two to three months.  A January 2006 
response from the NPRC stated that the Veteran's service 
personnel records were fire related.  The only available 
record indicated that the Veteran was discharged in November 
1957 not by reason of physical disability.  

During his June 2007 hearing, the Veteran testified that 
around 1956 or 1957, he fell down a mountain and a few days 
later started limping.  He asserted that he was hospitalized 
for a few days in Korea, received a profile, and was on light 
duty thereafter.  The Veteran indicated that the doctors did 
not do much and he did not recall the treatment he received 
other than the treatment for scratches or that any diagnoses 
that were made.  The Veteran did not recall whether the 
hospital was military or civilian.  He stated that he was 
treated after service in 1958 or 1959 by a private doctor 
that is now deceased and whose records are not available.  
The Veteran also testified that he has had problems with his 
hips ever since service.  

As reflected above, the Veteran's service treatment and 
personnel records were likely destroyed.  When a claimant's 
medical records are lost or destroyed, the VA has a 
"heightened" duty to assist in the development of the 
claims.  The Veteran contends that his current bilateral hip 
disability is related, in part, to unequal leg length that 
was worsened during service by unloading heavy supplies and 
marching with a heavy backpack.  The Veteran is competent to 
report that he unloaded heavy supplies and marched with a 
heavy backpack, and based on the available evidence of 
record, the Board finds his reports to be credible.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  

The Veteran also asserts that his current bilateral hip 
disability is related to falling down a mountain after which 
he was hospitalized and given a light duty profile until his 
release from service.  However, he did not recall what 
treatment he received or if any diagnoses were made regarding 
his hips.  The Board notes that there is no documentation of 
record corroborating the Veteran's contentions that he was 
hospitalized or that he received a light duty profile.  The 
Board also notes that further efforts to attempt to locate 
any hospitalization records appear to be futile in light of 
the Veteran's inability to recall whether he was hospitalized 
in a civilian or military hospital, its location in Korea, or 
an exact three month time period.  Moreover, his service 
personnel records were likely destroyed and no records of any 
profiles were found.  In any event, the Veteran is competent 
to report that he fell down a mountain, noticed a limp a few 
days later, was hospitalized, and was given a light duty 
profile.  Further, based on the current evidence of record, 
the Board does not dispute his credibility with regard to the 
above.

However, the Board does note inconsistencies among other 
statements made by the Veteran.  The Veteran's June 2004 
contention that he did not have other aggravating factors for 
developing osteoarthritis, to include obesity, is 
contradicted by the May 2004 record that he was a heavy 
gentleman.  Moreover, a March 2004 private treatment record 
from Dr. D.D.F. also notes that the Veteran is obese.  
Further, in June 2006, the Veteran asserted that because the 
military doctors failed to diagnosis his unequal leg length 
and told him he was in fine medical health, he was not on 
notice to seek medical treatment upon his release from active 
duty.  This statement appears inconsistent with his later 
testimony that he sought treatment for his hips after service 
in 1958 and 1959.  Additionally, when asked to list civilian 
physicians and hospitals where he received treatment after 
service, the Veteran only listed the VAMC in Durham from 1965 
to the present on his June 2004 Form 21-526.  Thus, there 
appears to be inconsistency regarding the Veteran accounts of 
when he first received post-service treatment for his 
bilateral hips.

Moreover, despite the Veteran's testimony that he has had 
problems with his hips ever since service, he reported to VA 
in May 2004 that he only had hip pain for the last ten years, 
and severe pain for the last year.  

Before making a determination on the probative value 
regarding the Veteran's contentions that he has had bilateral 
hips problems since service, the Board finds that additional 
development is necessary.  As noted above, the Veteran stated 
that he received treatment at the VA in Durham from 1965 to 
the present.  However, only treatment records dated from 
September 2003 to June 2005 have been associated with the 
claims file.  It is unclear whether records dated from 1965 
to September 2003 have been requested.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Consequently, on remand, efforts to obtain 
VA records from the VAMC in Durham dated from 1965 to 
September 2003 should be undertaken on remand.  


Further, the Board has found the Veteran's statements that he 
lifted heavy items; marched with a heavy backpack; fell down 
a mountain and thereafter noticed a limp, was hospitalized, 
and was given a light duty profile during service to be 
competent and credible based on the current evidence of 
record.  Additionally, he has a current diagnosis of 
bilateral hip osteoarthritis.  Therefore, because there is 
evidence of an in-service injury or event, evidence of a 
current disability, and because VA has a heightened duty to 
assist due to the apparent destruction of the Veteran's 
service records, the low threshold for obtaining a VA 
examination has been met.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to obtain 
and associate with his claims file VA 
records dated from 1965 to September 2003 
from the VAMC in Durham, North Carolina.  
All efforts to locate such records, to 
include searching archives, should be 
documented.  

2.  Schedule the Veteran for a VA 
examination to evaluate his claim for 
service connection for a bilateral hip 
disability.  A copy of the claims folder 
and this REMAND must be made available to 
the examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims folder and 
the examination findings, including the VA 
and private treatment reports, the examiner 
should render any relevant diagnoses 
pertaining to the claim for a bilateral hip 
disability.  

Additionally, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current bilateral hip 
disability is the result of a disease, 
injury, or event in service (September 1955 
to November 1957) as opposed to its being 
more likely due to some other factor or 
factors.  The examiner should specifically 
comment on the Veteran's assertion that his 
current bilateral hip disability is related 
to unequal leg lengths that was aggravated 
by unloading heavy objects and marching 
with a heavy backpack during service.  The 
examiner should also comment on the 
Veteran's contention that his bilateral hip 
disability is related to falling down a 
mountain during service.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




